          Case 1:19-cv-00573-JEB Document 34 Filed 03/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               |
JUDICIAL WATCH, INC.,                          |
                                               |
              Plaintiff,                       |
                                               |
              v.                               |    Civil Action No. 19cv0573 (JEB)
                                               |
U.S. DEPARMENT OF JUSTICE,                     |
                                               |
              Defendant.                       |
                                               |

                                 JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of January 8, 2021, Plaintiff Judicial Watch, Inc.

(“Plaintiff”) and Defendant U.S. Department of Justice, on behalf of its component-agency the

Federal Bureau of Investigation (“FBI”), by and through undersigned counsel, report to the Court

as follows.

1.     The Complaint in this action was filed under the Freedom of Information Act (“FOIA”)

       on March 1, 2019. Defendant answered the Complaint on April 8, 2019.

2.     This lawsuit involves a multipart FOIA request directed to the FBI for records of

       communications and meetings between former FBI general counsel James Baker and for

       DOJ attorney and current Perkins Coie partner Michael Sussman. (Compl. ¶ 5).

Part 3 of the FOIA Request

3.     In the last Joint Status Report, the Parties informed the Court that the FBI has continued

       processing Part 3 of Plaintiff’s FOIA request on a rolling, monthly basis. The FBI’s

       FOIA office continues to experience a reduction in its staffing levels to approximately

       50%, due to the resurgent effects of the COVID-19 pandemic. Due to this staffing
          Case 1:19-cv-00573-JEB Document 34 Filed 03/08/21 Page 2 of 2




       reduction, the FBI is processing approximately 250 pages per month until there is a

       further change in the staffing level of its FOIA office.

4.     Since the last Joint Status Report, the FBI processed 250 pages and released 181 pages on

       January 15, 2021, and processed an additional 250 pages and released 145 pages on

       February 12, 2021.

Proposed Next Steps

5.     The parties propose that they provide the Court with a further status report regarding the

       processing of Part 3 of the request on or before May 10, 2021.



Dated: March 8, 2021

Respectfully submitted,

/s/ James F. Peterson                        CHANNING D. PHILLIPS
JAMES F. PETERSON,                           Acting United States Attorney
D.C. Bar No. 450171
JUDICIAL WATCH, INC                          BRIAN HUDAK
425 Third street, SW, suite 800              Acting Chief, Civil Division
Washington, DC 20024
(202) 646-5175                              /s/ Darrell C. Valdez
Fax: (202) 646-5199                         DARRELL C. VALDEZ, D.C. Bar No. 420232
Email: jpeterson@judicialwatch.org          Assistant United States Attorney
                                            555 Fourth Street, N.W.
Counsel for Plaintiff                       Washington, D.C. 20530
                                            Telephone: (202) 252-2507
                                            Darrell.Valdez@usdoj.gov

                                             Counsel for Defendant




                                                 2
